RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 20a0205p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 DAVID R. HARGETT,                                           ┐
                                   Plaintiff-Appellant,      │
                                                             │
                                                              >        No. 19-3718
        v.                                                   │
                                                             │
                                                             │
 COMMISSIONER OF SOCIAL SECURITY,                            │
                              Defendant-Appellee.            │
                                                             ┘

                          Appeal from the United States District Court
                           for the Northern District of Ohio at Akron.
                 No. 5:18-cv-01917—William H. Baughman, Magistrate Judge.

                                Decided and Filed: July 8, 2020

             Before: COLE, Chief Judge; CLAY and NALBANDIAN, Circuit Judges.
                                    _________________

                                            COUNSEL

ON BRIEF: Eric S. McDaniel, Matthew J. Kasper, THE LAW OFFICE OF MICHAEL J.
MALYUK, Cuyahoga Falls, Ohio, for Appellant. Meghan O’ Callaghan, SOCIAL SECURITY
ADMINISTRATION, Chicago, Illinois, for Appellee.
                                      _________________

                                             OPINION
                                      _________________

       COLE, Chief Judge. David Hargett appeals a federal magistrate judge’s order upholding
the decision of an administrative law judge (“ALJ”) that denied Hargett social security disability
benefits. Hargett contends that the ALJ failed to give proper consideration to a functional
capacity evaluation signed by his treating physician. Because the ALJ erred, and this error was
not harmless, we vacate with instructions to remand to the Commissioner.
 No. 19-3718                     Hargett v. Comm’r of Soc. Sec.                           Page 2


                                                I.

       Hargett was born in 1965. He has a high-school education and previously held jobs as a
semi-truck driver, municipal worker, maintenance mechanic, and industrial cleaner. The last
time he worked was in March of 2015.

       On October 16, 2015, Hargett applied for disability insurance benefits, asserting a
disability beginning March 6, 2015, due to various impairments, including high blood pressure,
type-two diabetes, curvature of the spine, and chronic obstructive pulmonary disease (“COPD”).
Records from Hargett’s primary care physician, Dr. Nathan Lucardie, show that Hargett was
receiving treatment for the various conditions listed on his application, making regular visits to
Dr. Lucardie starting in 2014. Dr. Lucardie’s records consistently indicate that Hargett suffered
from ongoing shortness of breath, particularly with physical exertion.

       In December 2015, upon referral by Dr. Lucardie, Hargett visited physical therapist John
Capple at the MediGraph Testing Facility for a functional capacity evaluation (“FCE”). This
evaluation indicated that Hargett had a maximum lifting capacity of 35 pounds and maximum
carrying capacity of 20 pounds, meaning that he had the capability to perform work in the
“medium strength” category under federal regulations. The evaluation also indicated, however,
that Hargett could continuously stand for no more than five minutes; could continuously walk for
no more than 0.1 miles; could never balance while standing, crouching, or walking; and could
never crouch, stoop, or crawl. Accordingly, in his comments, Capple opined that Hargett
“display[ed] capacity ranges in the sedentary and some light capacities with limited to no ability
for medium and heavy capacities.” (R. 12, PageID 359.) Dr. Lucardie reviewed the FCE and
provided his signature in a designated spot.

       Subsequently, at the request of the Ohio Division of Disability Determination, Hargett
underwent a consultative physical examination in February 2016 with medical examiner Dr.
Sushil Sethi. Dr. Sethi observed that Hargett could not walk on tip-toes or squat, but could get
on and off the examination table without difficulty. Dr. Sethi also observed that Hargett had
normal range of motion in the neck and mid-back, but restricted range of motion in the lower
back. Dr. Sethi concluded that Hargett’s “ability to do work-related physical activities such as
 No. 19-3718                      Hargett v. Comm’r of Soc. Sec.                             Page 3


sitting, standing, walking, lifting, carrying, and handling objects may be slightly affected,” but
that Hargett could “sit 8 hours, walk 8 hours, and stand 8 hours” and could “carry 10–15 pounds
frequently and 20–30 pounds occasionally.” (R. 12, PageID 365.)

       Hargett’s claim for disability benefits was denied at the initial and reconsideration levels.
Those decisions included reviews by state agency physicians, who determined that Hargett could
sit, stand, or walk for 6 hours in an 8-hour workday, despite some physical, postural, and
environmental limitations that affected his ability to perform work involving heights or heavy
machinery. The state agency physicians also determined that Hargett could lift up to 50 pounds
occasionally and up to 25 pounds frequently. Ultimately, the agency concluded that because
Hargett could adjust to other work, he was not eligible for social security disability benefits.

       Hargett requested a hearing before an ALJ, and on November 1, 2017, he testified at such
a hearing. When asked by the ALJ what prevented him from working, Hargett said that he had
“a lot of trouble with shortness of breath.” (R. 12, PageID 114.) He also told the ALJ that his
treatment for his COPD included using an inhaler on a daily basis and a nebulizer occasionally,
and the treatment for his lower back pain involved physical therapy, a muscle relaxer, and
Tylenol. He estimated that he could walk continuously for 100 to 150 feet, stand for 20 minutes
at a time, and lift a gallon of water (or about 8 pounds) repeatedly.

       A vocational expert also testified at the hearing. The ALJ posed a hypothetical question
to the expert as to an individual’s capacity to work, assuming someone of Hargett’s age,
education, and work history, who could perform light work and also could occasionally climb
ramps and stairs; never climb ladders, ropes, or scaffolds; could occasionally balance, stoop,
kneel, crouch, and crawl; must avoid concentrated exposure to extreme cold, extreme heat,
humidity, and pulmonary irritants; and must avoid all exposure to hazards such as unprotected
heights, moving mechanical parts, and operation of motor vehicles. The vocational expert
opined that there were several jobs in the national economy that such an individual could
perform, including Inspector and Hand Packager, Assembler of Plastic Hospital Products, and
Assembler of Electrical Accessories.      In response to questioning by Hargett’s counsel, the
vocational expert further opined, based only his own experience, that each of the jobs identified
could be performed sitting or standing as needed.
 No. 19-3718                     Hargett v. Comm’r of Soc. Sec.                            Page 4


       On December 29, 2017, the ALJ denied Hargett’s disability claim. The ALJ followed the
five-step analysis required by the Social Security Administration’s regulations. See 20 C.F.R.
§ 404.1520(a)(4). First, the ALJ found that Hargett had not engaged in any substantial gainful
activity from his alleged onset date of March 6, 2015, through March 31, 2016, the last date on
which Hargett was eligible to qualify for disability benefits (i.e., his “date last insured”).
Second, the ALJ determined that as of his date last insured Hargett had severe impairments of
degenerative disc disease, osteoarthritis, COPD, hypertension, diabetes, and obesity. Third, the
ALJ concluded that Hargett did not have an impairment or combination of impairments that
automatically qualified him as disabled. Fourth, the ALJ found that Hargett retained the residual
functional capacity to perform light work as defined in 20 C.F.R. § 404.1567(b), but with some
further restrictions, meaning that Hargett could not perform any of his past relevant work. Fifth,
the ALJ concluded that there were nevertheless other jobs that existed in significant numbers in
the national economy that Hargett could have performed, given his age, education, work
experience, and residual functional capacity.

       In arriving at the determination of Hargett’s residual functional capacity, the ALJ gave
“great weight” to Dr. Sethi’s opinion that Hargett could lift 10 to 15 pounds frequently, could lift
20 to 30 pounds occasionally, and could stand or walk during the course of an 8-hour workday.
The ALJ found this opinion to be “supported by [Dr. Sethi’s] examination notes as well as
consistent with the overall weight of the record.” (R. 12, PageID 94.)

       In contrast, the ALJ gave only “partial weight” to the FCE, discounting in particular its
indication that Hargett’s ability to stand or walk did not meet any standard for work activity.
The ALJ reasoned that this opinion “was not based on a treating relationship,” that “[t]he overall
medical record does not indicate such significant limitations,” and that Hargett “is not noted to
have difficulty walking or standing.” (R. 12, PageID 93.) Accordingly, the ALJ found that
Hargett had the ability to perform work at a “light exertional level with greater postural
limitations.” (R. 12, PageID 94.) The Appeals Council declined to review the ALJ’s decision,
making it the final decision of the Commissioner of Social Security. See Blakley v. Comm’r of
Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009).
 No. 19-3718                      Hargett v. Comm’r of Soc. Sec.                           Page 5


       Hargett sought judicial review in the district court, where the parties consented to the
jurisdiction of a magistrate judge. The magistrate judge affirmed, concluding that substantial
evidence supported the ALJ’s findings. Hargett timely appealed.

                                                 II.

       We review the magistrate judge’s decision de novo. Miller v. Comm’r of Soc. Sec.,
811 F.3d 825, 833 (6th Cir. 2016). At the same time, the Social Security Act limits our review of
the underlying ALJ decision to “whether the ALJ applied the correct legal standards and whether
the findings of the ALJ are supported by substantial evidence.” Blakley, 581 F.3d at 405; see
also 42 U.S.C. § 405(g). Substantial evidence supports the ALJ’s findings if there is “such
relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol. Edison Co. v. NLRB,
305 U.S. 197, 229 (1938)). In other words, we affirm the ALJ’s findings as long as they “are
reasonably drawn from the record.” Wright-Hines v. Comm’r of Soc. Sec., 597 F.3d 392, 395
(6th Cir. 2010). But even where the ALJ’s findings are otherwise supported by substantial
evidence, the ALJ’s failure to follow agency rules or regulations is a ground for reversal. Wilson
v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004); accord Miller, 811 F.3d at 833.

       Hargett argues that the ALJ violated agency regulations by failing to consider his FCE,
which Dr. Lucardie signed, as an opinion of his treating physician (i.e., a “treating-source
opinion”). The Commissioner maintains that the FCE is not a treating-source opinion because it
was completed by a physical therapist who had no treatment relationship with Hargett, and Dr.
Lucardie’s mere signature on the FCE does not elevate it to a treating-source opinion. The
Commissioner, moreover, contends that any error is harmless.

                                                 A.

       Classifying the source of an opinion is a question of law that we review de novo.
Blakley, 581 F.3d 407. That said, we give great deference to any factual finding by the ALJ that
bears on the issue, accepting it as long as it is supported by substantial evidence. Id.
 No. 19-3718                      Hargett v. Comm’r of Soc. Sec.                           Page 6


       Under the Social Security Administration’s regulations, a “treating source” is any
“acceptable medical source,” including a licensed medical physician, who has an “ongoing
treatment relationship” with the claimant. See 20 C.F.R. §§ 404.1502(a)(1); 404.1527(a)(2); see
also Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013) (describing a “treating
source” as “a medical source who regularly treats the claimant”). As the regulations make clear,
an ongoing treatment relationship must be based on an individual’s “medical need for treatment
or evaluation,” and cannot be based “solely on [the] need to obtain a report in support of [a]
claim for disability.” 20 C.F.R. § 404.1527(a)(2). Similarly, we have held that visiting a doctor
once or twice does not create an ongoing treatment relationship. See Smith v. Comm’r of Soc.
Sec., 482 F.3d 873, 876 (6th Cir. 2007); Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994).

       No one disputes that Dr. Lucardie had an ongoing treatment relationship with Hargett.
Indeed, by the end of 2015, when Dr. Lucardie signed off on the FCE, he had seen Hargett no
fewer than six times and was treating Hargett for various ongoing medical conditions, including
diabetes, high blood pressure, and COPD. The ALJ, moreover, considered Dr. Lucardie to be
Hargett’s “primary care physician.” We find no reason to doubt that Dr. Lucardie was a treating
source with respect to Hargett.

                                                B.

       Under the treating physician rule in effect at the time that Hargett filed his claim for
disability in 2015, the opinion of a treating source, such as Dr. Lucardie, must be given
controlling weight if it “is well-supported by medically acceptable clinical and laboratory
diagnostic techniques” and “is not inconsistent with the other substantial evidence” in the record.
20 C.F.R. § 404.1527(c)(2); accord Gayheart, 710 F.3d at 376. If the ALJ decides not to give a
treating-source opinion controlling weight, the ALJ must still determine what weight to give the
opinion by balancing a host of factors: the length, frequency, nature, and extent of the treatment
relationship; the degree to which the treating source’s opinion is supported by relevant evidence
and consistent with the overall record; the specialization of the treating source; and any other
relevant factors. 20 C.F.R. § 404.1527(c)(2)–(6); see also Gayheart, 710 F.3d at 376.
 No. 19-3718                     Hargett v. Comm’r of Soc. Sec.                            Page 7


        Separate from the treating physician rule, but closely related, is the requirement that the
ALJ “always give good reasons” for the weight ascribed to a treating-source opinion. 20 C.F.R.
§ 404.1527(c)(2); see also Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242 (6th Cir. 2007)
(calling the good reasons rule “an additional procedural requirement associated with the treating
physician rule”). The purpose of the good reasons rule is twofold: first, “to let claimants
understand the disposition of their cases”; and second, to “ensure[] that the ALJ applies the
treating physician rule and permit[] meaningful review of the ALJ’s application of the rule.”
Blakley, 581 F.3d at 407 (quoting Wilson, 378 F.3d at 544); accord Rogers, 486 F.3d at 242–43
(quoting Wilson).

        In light of the procedural protections that the good reasons rule is meant to afford, we
have applied the rule broadly. An ALJ fails to provide good reasons when the ALJ discounts a
treating-source opinion without articulating the weight given to it. See Blakley, 581 F.3d at 408.
The ALJ must also provide an analysis of the factors under 20 C.F.R. § 404.1527(c). See
Rogers, 486 F.3d at 245–46; see also Cole v. Astrue, 661 F.3d 931, 938 (6th Cir. 2011)
(“In addition to balancing the factors to determine what weight to give a treating source opinion
denied controlling weight, the agency specifically requires the ALJ to give good reasons for the
weight actually assigned.”). Additionally, the existence of a contrary conclusion by a different
physician does not give the ALJ license to discount a treating-source opinion and make his own
determination without explanation. See Hensley v. Astrue, 573 F.3d 263, 266–67 (6th Cir. 2009).
Finally, an ALJ may not summarily discount a treating-source opinion as not well-supported by
objective findings or being inconsistent with the record without identifying and explaining how
the substantial evidence is purportedly inconsistent with the treating-source opinion.         See
Gayheart, 710 F.3d at 376–77; see also Friend v. Comm’r of Soc. Sec., 375 F. App’x 543, 552
(6th Cir. 2010) (per curiam) (“[I]t is not enough to dismiss a treating physician’s opinion as
‘incompatible’ with other evidence of record; there must be some effort to identify the specific
discrepancies and to explain why it is the treating physician’s conclusion that gets the short end
of the stick.”).
 No. 19-3718                     Hargett v. Comm’r of Soc. Sec.                           Page 8


                                               C.

       With these principles in mind, we turn to the question of whether Dr. Lucardie’s
signature on the FCE, which was completed by a physical therapist, makes the FCE a treating-
source opinion for purposes of evaluating Hargett’s disability claim. Our court has not squarely
resolved this issue. See Brown v. Comm’r of Soc. Sec., 2015 WL 4275556, at *11 (N.D. Ohio
July 14, 2015). Hargett argues that, by reviewing and co-signing the FCE, Dr. Lucardie adopted
the FCE report as his own, and it is therefore a treating-source opinion. The Commissioner, on
the other hand, argues that an opinion co-signed by a treating source should be evaluated as a
treating-source opinion only if the two providers are part of the same treatment team providing
ongoing care to the claimant. The magistrate judge agreed with the Commissioner’s position.

       District courts in this circuit have arrived at mixed conclusions on this question. Some
have supported Hargett’s position—concluding that an opinion co-signed by an acceptable
medical source should be evaluated as the opinion of that acceptable medical source, regardless
of whether both providers are part of the same treatment team. See, e.g., Strickland v. Saul, 2019
WL 4141534, at *5 (N.D. Ohio Aug. 30, 2019); Rueda v. Berryhill, 2018 WL 3304626, at *19
(N.D. Ohio June 22, 2018), report and recommendation adopted sub nom. Rueda v. Comm’r of
Soc. Sec., 2018 WL 3302928, at *1 (N.D. Ohio July 5, 2018); Brown, 2015 WL 4275556, at *11;
Fairchild v. Colvin, 14 F. Supp. 3d 908, 917 n.5 (S.D. Ohio 2014). Others have adopted the
Commissioner’s position—declining to find that an opinion co-signed by an acceptable medical
source represents the opinion of the acceptable medical source unless the two providers are part
of the same treatment team or practice. See, e.g., Miller v. Comm’r of Soc. Sec., 2017 WL
2693536, at *7 (N.D. Ohio June 7, 2017), report and recommendation adopted, 2017 WL
2691817, at *1 (N.D. Ohio June 22, 2017); McDaniel v. Comm’r of Soc. Sec., 2016 WL
5376249, at *10 (N.D. Ohio Sep. 23, 2016); Mitchell v. Comm’r of Soc. Sec., 2016 WL 4507791,
at *6 (N.D. Ohio Aug. 29, 2016); Prill v. Comm’r of Soc. Sec., 2016 WL 462942, at *5 (W.D.
Mich. Feb. 8, 2016); Borden v. Comm’r of Soc. Sec. Admin., 2014 WL 7335176, at *9 n.2 (N.D.
Ohio Dec. 19, 2014).

       We decline to adopt a strict rule that a treating source who co-signs an opinion by a non-
treating source must be part of the same team or practice as the non-treating source in order for
 No. 19-3718                     Hargett v. Comm’r of Soc. Sec.                           Page 9


the opinion to be considered an opinion of the treating source. We agree that “a doctor’s co-
signature indicates at a minimum that the doctor agrees with the other source’s opinion.” Brown,
2015 WL 4275556, at *11. Given that a treating physician may adopt or ratify the opinion of a
non-treating source by providing a signature, we see no reason that such an ability is lessened
merely because the treating physician and non-treating source are not part of the same team or
practice.

       Additionally, we note that in this case it appears Dr. Lucardie referred Hargett to the
MediGraph Testing Facility for the FCE.        Given that Dr. Lucardie was Hargett’s treating
physician and signed off on the results of the FCE, an FCE that Hargett obtained upon referral by
Dr. Lucardie, we conclude that the ALJ should have considered the FCE as a treating-source
opinion.

       Given that the FCE in this case is a treating-source opinion, the ALJ’s decision fails to
provide good reasons for the weight given to it. Although the ALJ stated that he gave the FCE
“partial weight,” the extent of the ALJ’s reasoning is that “[the FCE] was not based on a treating
relationship,” “[t]he overall medical record does not indicate such significant limitations,” and
Hargett “is not noted to have difficulty walking or standing.” (R. 12, PageID 93.) The ALJ also
reiterated that the “opinion overstates the postural limitations.” (Id.) These bare, conclusory
statements neither satisfy the notice requirement of the good reasons rule nor allow us to review
meaningfully whether the ALJ properly applied the treating physician rule.

       First, although the ALJ’s statements touch on some of the factors to be considered under
20 C.F.R. § 404.1527(c)(2)–(6)—e.g., supportability and consistency—there is no meaningful
analysis of the factors or explanation of how the ALJ’s balancing of the various factors led the
ALJ to conclude that the FCE should be given only “partial weight.” The ALJ, moreover,
completely discounted the nature and extent of Dr. Lucardie’s treatment relationship with
Hargett without explanation, saying simply that the FCE “was not based on a treating
relationship.” See 20 C.F.R. § 404.1527(c)(2)(ii).

       Second, and more critically, the ALJ’s conclusory statements fail to identify the specific
ways in which the FCE is not consistent with Hargett’s overall medical record. By the same
 No. 19-3718                     Hargett v. Comm’r of Soc. Sec.                          Page 10


token, the ALJ fails to identify the ways in which Dr. Sethi’s opinion that Hargett can sit, stand,
and walk for up to 8 hours—to which the ALJ gave “great weight”—is “consistent with the
overall weight of the record.” (R. 12, PageID 94.) For example, Dr. Lucardie’s examination
notes indicate several times that Hargett suffered from ongoing shortness of breath, especially
with physical exertion. The ALJ’s reasoning does not explain how the FCE is inconsistent with
Dr. Lucardie’s observation of Hargett’s difficulty with physical exertion, or how Dr. Sethi’s
opinion is consistent with it. In short, the ALJ’s decision demonstrates no apparent attempt “to
identify the specific discrepancies and to explain why it is the treating physician’s conclusion
that gets the short end of the stick.” See Friend, 375 F. App’x at 552.

       Finally, the Commissioner’s claims of harmless error are unpersuasive.            We have
recognized some limited circumstances where a failure to give good reasons could constitute
harmless error—namely, where “a treating source’s opinion is so patently deficient that the
Commissioner could not possibly credit it” or where the Commissioner made “findings
consistent with the [treating-source] opinion” or where the purposes of notice and ability for
meaningful review have been satisfied. Wilson, 378 F.3d at 547; accord Blakley, 581 F.3d at
409. None of those circumstances apply here. First, the FCE’s opinion that Hargett’s ability to
stand or walk does not meet any standard for work activity is not “patently deficient,” because it
is based on objective observation and defined criteria. Second, the ALJ’s findings are not
consistent with the FCE. Third, we cannot engage in meaningful review because, as we have
articulated, the ALJ’s decision does not make clear the specific ways in which the overall
medical record is consistent or inconsistent with the various opinions on which the decision
relies—or does not rely.

       We are also unpersuaded by the Commissioner’s argument that any error was harmless
because the ALJ would have found Hargett not disabled in any event, given the testimony of the
vocational expert. The vocational expert’s testimony at the hearing was based on hypothetical
situations posed by the ALJ and Hargett’s counsel, not on any opinion or result of the FCE.
Thus, it is not clear, based on the vocational expert’s testimony, that the end result would have
been the same had the ALJ given more credit to the FCE.
 No. 19-3718                     Hargett v. Comm’r of Soc. Sec.                        Page 11


       “We do not hesitate to remand when the Commissioner has not provided ‘good reasons’
for the weight given to a treating physician’s opinion and we will continue remanding when we
encounter opinions from [ALJs] that do not comprehensively set forth the reasons for the weight
assigned to a treating physician’s opinion.” Hensley, 573 F.3d at 267 (quoting Wilson, 378 F.3d
at 545). We do so again today. We emphasize that we remand based on the ALJ’s violation of
the agency’s procedural regulations, and we make no determination as to whether there is
substantial evidence in the record on which to award or deny disability benefits.

                                               III.

       For the reasons above, we vacate the judgment of the magistrate judge and remand with
instructions to return the case to the Commissioner for further proceedings consistent with this
opinion.